 



Exhibit 10.5
CIENA CORPORATION
2000 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
ANNUAL GRANT FOR DIRECTORS
     Ciena Corporation, a Delaware corporation (the “Company”), hereby grants
stock units relating to shares of its common stock, $.01 par value (the
“Stock”), to the individual named below as the Holder, subject to the vesting
conditions set forth in the attachment. Additional terms and conditions of the
grant are set forth in this cover sheet, in the attachment and in the Ciena
Corporation 2000 Equity Incentive Plan (the “Plan”).
Grant Date:
Name of Holder: «FirstName» «MiddleName» «LastName»
Number of Stock Units Covered by Grant: «NumberRestShares»
     By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is attached. You
acknowledge that you have carefully reviewed the Plan and agree that the Plan
will control in the event any provision of this Agreement should appear to be
inconsistent with the terms of the Plan.

         
Holder:
       
 
       
 
  (Signature)    
 
       
Ciena Corporation:
       
 
       
 
  By: Russell B. Stevenson, Jr.    
 
  Senior Vice President and Secretary    

Attachment
This is not a stock certificate or a negotiable instrument.

1



--------------------------------------------------------------------------------



 



CIENA CORPORATION
2000 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

     
Stock Unit Transferability
  This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (“Stock Units”).
Your Stock Units may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the Stock Units be made
subject to execution, attachment or similar process.
 
   
Definitions
  Capitalized terms not defined in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan. The following additional terms have the
meanings provided below:
 
   
 
  “Service” means service by you as an employee, officer, director or consultant
to the Company or an Affiliate. A change in your position or duties will not
result in interrupted or terminated Service so long as you continue to be an
employee, officer, director or consultant of the Company or an Affiliate.
 
   
 
  “Cause” means, as determined by the Board and unless otherwise provided in an
applicable employment agreement between you and the Company or an Affiliate,
(i) your gross negligence or willful misconduct in connection with the
performance of your duties, (ii) your conviction of a criminal offense (other
than minor traffic offenses) or (iii) your material breach of any term of any
employment, consulting or other services, confidentiality, intellectual property
or non-competition agreement between you and the Company or an Affiliate.
 
   
Vesting
  Your grant vests one year from the Grant Date, provided you remain in Service.
Your entire grant vests upon the termination of your Service due to death or
Disability.
 
   
Delivery of Stock Pursuant to Vested Units; Withholding Tax
  On the date of vesting, either a certificate for the shares of Stock
represented by the Stock Units that vest (the “Vesting Shares”) shall be
delivered to you, or a brokerage account in your name will be credited with the
number of Vesting Shares.
 
   
Forfeiture of Unvested Units
  In the event that your Service terminates for any reason other than because of
your death or Disability, unless otherwise

2



--------------------------------------------------------------------------------



 



     
 
  provided in an applicable employment agreement between you and the Company or
an Affiliate, you will forfeit all of the Stock Units that have not yet vested.
 
   
Termination for Cause
  If your Service is terminated for Cause, you shall forfeit all Stock Units,
whether or not vested.
 
   
Withholding Taxes
  You agree, as a condition of this grant, that, if you elect to receive the
full amount of the Vesting Shares, you will make acceptable arrangements to pay
any withholding or other taxes that may be due as a result of vesting in Stock
Units or your acquisition of Stock under this grant. In the event that the
Company determines that any federal, state, local or foreign tax or withholding
payment is required relating to this grant, the Company will have the right to:
(i) require that you arrange such payments to the Company, (ii) withhold such
amounts from other payments due to you from the Company or any Affiliate, or
(iii) cause an immediate forfeiture of shares of Stock subject to the Stock
Units granted pursuant to this Agreement in an amount equal to the withholding
or other taxes due.
 
   
Retention Rights
  This Agreement does not give you the right to be retained by the Company (or
any Affiliates) in any capacity. The Company (and any Affiliate) reserve the
right to terminate your Service at any time and for any reason.
 
   
Shareholder Rights
  You do not have any of the rights of a shareholder with respect to the Stock
Units unless and until the Stock relating to the Stock Units has been delivered
to you. If the Company pays a dividend on its Stock, you will, however, be
entitled to receive a cash payment equal to the per-share dividend paid on the
Stock times the number of vested Stock Units that you hold as of the record date
for the dividend.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Stock Units covered by this grant will be adjusted
(and rounded down to the nearest whole number) in accordance with the terms of
the Plan.

3



--------------------------------------------------------------------------------



 



     
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies. Please contact Stock Administration to request paper copies of
these documents.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this grant of Stock Units. Any prior agreements, commitments
or negotiations concerning this grant are superseded.

4